DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s reply and amendment filed 3/7/2022, are acknowledged.  Claims 39, 40, 42-46, 49-54 and 67-75 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
Applicant’s reply errs on two grounds.  The first being one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The second being that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.
As for Applicant arguing against the references individually, Applicant finds among the references dissimilarities or deficiencies, albeit cured by another reference, to assert a conclusion of nonobviousness whilst not addressing any error or faulty reason in the rejection.  For instance, Applicant submits “that those of ordinary skill in the art would not combine Delwiche and Howse ‘472 as suggested by the Office because Howse ‘472 discloses that the active agent should be combined into a core comprising an inert substrate and coated with an electrically resistive material.” Reply at page 9.  However, the argument is unpersuasive because Howse ‘472 pertains to the rejection in teaching “at least one arthropodicial agent” or “a volume mean diameter of 10 to 40 µm.”  That Howse ‘472 may teach more is inapposite.  Indeed, the focus on the additional teaching of Howse ‘472 leads to the improper suggestion that the conclusion of obviousness would require bodily incorporation of all the features of Howse ‘472.
The same may be said for Applicant’s suggestions that “Howse ‘472 does not contemplate that the pesticide or herbicide may be incorporated into the electrically sensitive material,” id., and that “the combination of Delwiche and Howse ‘472 fails to teach or suggest ‘electret particles, having a volume mean diameter of 10 to 40 m’ and ‘made throughout of a wax material,” Reply at page 10.  Accordingly, they are also not found persuasive. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 39, 40, 42-46, 49-51, 54 and 67-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delwich et al. (U.S. Patent 6,001,346) in view of Howse (WO 97/33472 A1). 
Regarding claim 39, Delwiche et al. teaches “[a] sprayable or solid biodegrable wax carrier for insect pheromones and a method for constant release rate of the pheromone from the biodegradable wax."  Abstract.  Specifically, Delwiche provides:
One aspect of this invention is a biodegradable wax carrier for insect pheromones selected from the group consisting of paraffin, beeswax, carnauba wax, lanolin, shellac wax, bayberry wax, sugar cane wax, microcrystalline, ozocerite, ceresin, montan, candelilla wax, and a combination thereof

Col. 2, lines 59-64.  In particular Delwiche et al. teaches that the composition is an aqueous emulsion comprising a pheromone dispersed and entrapped in a biodegradable wax carrier (current claim 44).  See claim 1 of Delwiche et al.  Delwiche et al. also teaches emulsifiers, e.g., polyoxyethylene-sorbitan monooleate, which would read on “a surfactant.” See col. 7, lines 39-45.  Delwiche at al. teaches that “[a]dditional water, or emulsifiers, if needed for emulsification, are added to form the final composition.”  Col. 8, lines 5-7.  Notably, in Example 1 Delwiche et al. teaches first mixing the pheromone with emulsifier in molten wax then adding water.  This is the same order of steps as Applicant’s pre-mixing of wax with a small volume of surfactant before adding it to water that Applicant assert leads narrower particle size ranges and to “wherein at least a portion of the wax material is exposed to at least one of the liquid component and the surfactant in the liquid formulation.” 
	Delwiche et al. also teaches that the formulation may include other bioactive compounds in addition to the insect pheromones or without the pheromones.  See col. 3, lines 1-5.  Bioactive compounds include pesticides.  See col. 4, lines 39-40.  However, Delwiche et al. does not specifically identify “at least one arthropodicial agent” or “a volume mean diameter of 10 to 40 µm.”  
Howse teaches “a pesticidal or herbicidal compositions in particulate form which comprises composite particles each comprising a core of an inert substrate having a pesticide or herbicide associated therewith and a coating of an electrically resistive material carrying an electrostatic charge.”  Abstract.  The electrically resistive material “readily accepts an electrical charge, such as a wax.”   While Howse et al. does not expressly states that such particles are electrets, this much is implied in that Howse also recognizes the prior art of electrostatically charged powder as described in WO 94/009801, and which Applicant admits are “essentially electret particles.”  Reply, filed 11/8/2016, at page 10.  The particles have a particle size in the range of form [sic] 1 to 100 µm , preferably 20 to 60 µm.”  Page 3, lines 26-28.
Howse provides examples demonstrating the mortality of cockroaches, i.e., an arthropod.   See e.g., Example 1.  In addition to disclosing insecticides (current claims 43 and 70), see e.g., page 2, line 28, Howse teaches the use of sexual phermones as attractants (current claims 42, 44, 69 and 71).  Page 5, line 10.  These disclosures imply arthopocidal chemicals and pheromones as recited in these claims. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Delwich et al. by incorporating an arthopodicial agent taught by Howse et al.  In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Further, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   Indeed, one of ordinary skill in the art would have a reasonable expectation of success in incorporating an arthropodicial agent in the composition of Delwich et al. because Howse et al. teaches using such an agent with wax material that “ensur[es] good attachment and controlling the release rate.”  Page 5, lines 28-30. 
Regarding claims 49 and 50, the identification of target insects merely indicates an intended use of the claimed composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 51, Howse teaches that the term “pesticide” includes “insect growth regulators.”  Page 2, lines 28-29.
Regarding claim 54, Howse teaches that the composition gets on the feet of insect or mites.  Page 6, lines 9. 

Claims 52 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delwich et al. (U.S. Patent 6,001,346) in view of Howse (WO 97/33472 A1) as applied to claims 39, 40, 42-46, 49-51, 54 and 67-74 above and further in view of Howse et al. (WO 00/01236 A1) (hereinafter, “Howse et al.”)  
Teachings of Delwich et al. and Howse are discussed above.
Neither Delwich et al. nor Howse a chemical agent selected from the groups recited in claims 52 and 53.
Howse et al. teaches “a particulate composition containing particles of an initially unmagnetized material, which is capable of becoming magnetically polarized when subjected to an electric or magnetic field, the said particles being associated with at least one pesticide or
behaviour modifying chemical” (current claims 42-44).  Abstract.  “By the term ‘pesticide’ as used herein is meant an insecticide, acaricide, fungicide, insect growth regulator, chemosterilant, bacterium, fungus or virus” (current claims 42-46 and 49-51).  Para. [0010].  Specifically, “[n]aturally occurring insecticides include materials such as plant extracts and essential oil, including oil of thyme” (current claims 52 and 53).  Para. [0018].  “The efficacy and power of adhesion of electrostatically charged particles depends on their ability to attach to the insect cuticle because it is an electret” (current claims 39(i), in part, and current claim 54).  Para. [0014]; see also para. [0023]. According to Howse et al. the particles are coated with a material which is carrier for the pesticide or behavior modifying chemical, wherein the carrier comprises a substance from a lipid, a resin and a polymer (current claim 39(ii) and 40).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to further modify the combined teachings of Delwich et al. and Howse  with that of Howse et al. and reach the instantly claimed invention.   In this regard, one of ordinary skill in the art looking to practice the Howse’s general teaching with respect to a natural insecticide need only look to Howse et al.'s more specific teaching in this regard with respect to thyme oil.   In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1The Abstract of the WO 94/00980 provides, “Pest Control wherein at least part of a pest is exposed to particles which carry an electrostatic charge . . . and comprise a wax.”